EXHIBIT 10.58

 

PARTIAL TERMINATION OF LEASE AND MUTUAL RELEASE

 

THIS PARTIAL, TERMINATION OF LEASE AND MUTUAL RELEASE (“Agreement”) is made as
of April 16th, 2004 between PROPERTY GEORGIA OBJLW TWO CORPORATION, an Oregon
corporation (as successor-in-interest to The Retail Property Trust) (“Landlord”)
and PREMIERE TECHNOLOGIES, INC., a Florida corporation (“Tenant”) is made with
reference to the following Recitals:

 

RECITALS

 

A. Landlord and Tenant are parties to an Agreement of Lease dated March 3, 1997,
as modified by a Modification of Lease dated August 4, 1997, a Second
Modification of Lease dated October 30, 1997, a Third Modification of Lease
dated July 15, 1998, a Fourth Modification of Lease dated August 27, 1998, a
Fifth Modification of Lease dated April 1, 1999, a Sixth Modification of Lease
dated May 15, 1999, a Seventh Amendment to Lease dated February 28, 2001, and an
Eighth Amendment to Lease dated June 24, 2001 (as modified and amended, the
“Lease”). Pursuant to the Lease, Landlord leases to Tenant and Tenant leases
from Landlord certain premises, among others, known as Suite 300 located on the
third (3rd) floor of the Building, as more particularly described in the Lease
(the “Third Floor Premises”).

 

B. Landlord and Tenant (collectively, the “Parties”) wish to terminate the Lease
as to the 20,048 rentable square feet in the Third Floor Premises only, so that
the Parties can be released and discharged from further performance of the
provisions of the Lease for the Third Floor Premises, and to mutually release
each other from further liability as provided for herein.

 

NOW, THEREFORE, in consideration of the mutual promises, conditions and
covenants contained herein, the Parties hereto agree as follows:

 

1. Effective Date. The “Effective Date” for purposes of this Agreement shall be
the date first written above.

 

2. Partial Termination of Lease. As of Effective Date the Lease shall be
terminated as to the Third Floor Premises only, and shall have no further force
or effect whatsoever with respect thereto, and Landlord and Tenant and their
respective trustees, agents, employees, and contractors shall have no further
liability or responsibility under any provision, term or condition of the Lease
for the Third Floor Premises other than as provided herein.

 

3. Surrender of Premises. Tenant agrees to vacate and surrender possession and
all of its right, title and interest in and to the Third Floor Premises to
Landlord by April 30, 2004 (the “Surrender Date”). All personal property of
Tenant shall be removed by 5:00 p.m. on the Surrender Date. If Tenant fails to
remove its personal property from the Third Floor Premises by 5:00 p.m. on the
Surrender Date, Landlord may elect to remove Tenant’s personal property from the
Third Floor Premises and Tenant agrees to promptly pay to Landlord all costs and
expenses related to Landlord’s removal, storage and disposal of such personal
property. Tenant shall not be required to make any alterations or changes to the
Third Floor Premises or remove any items other than Tenant’s personal property.
Tenant shall indemnify and hold harmless Landlord against all loss or liability
resulting from or arising out of Tenant’s failure to surrender the Third Floor
Premises on or before the Surrender Date, including, but not limited to, any
amounts required to be paid to any tenant or prospective tenant who was to have
occupied the Third Floor Premises after the Surrender Date and any related
attorneys’ fees, brokerage commissions and leasing expenses.



--------------------------------------------------------------------------------

4. Contingency. The parties acknowledge that Landlord is currently negotiating
to lease the Suite 300 Space to Riot Atlanta (the “New Tenant”), who currently
occupies other premises in the Building. The termination of the Premises, as set
forth in this Amendment, is contingent upon Landlord entering into an amendment
to the New Tenant’s lease whereby the premise leased to the New Tenant are
expanded to include the Suite 300 Space (the “Expansion Amendment”). If, for
whatever reason, the Expansion Amendment is not executed by Landlord and the New
Tenant following the Effective Date of this Amendment, Landlord may elect to
void the termination of the Premises set forth in this Amendment by providing
Tenant with written notice of such election at any time following the Effective
Date. In the event that Landlord elects to void the termination of the Premises
in accordance with the terms of this paragraph, then upon Tenant’s receipt of
Landlord’s notice of such election, the termination of the Premises set forth
herein, and all modifications of the Lease pertaining to such relocation, shall
be void, and the Premises shall be and remain the Suite 300 Space from the
Effective Date throughout the balance of the Lease Term unless the Premises are
otherwise terminated in accordance with the provisions of the Lease.

 

5. Termination Fee. Tenant shall pay to Landlord in consideration for
termination of the Lease for the Third Floor Premises only, a termination fee of
Seven Hundred Fifty Thousand and No/100 Dollars ($750,000.00) (the “Termination
Fee”) due and payable as follows:

 

5.1 Upon full execution hereof, Tenant shall pay to Landlord the sum of Three
Hundred Seventy Five Thousand and No/100ths Dollars ($375,000.00);

 

5.2 On July 1, 2004, Tenant shall pay to Landlord the sum of Three Hundred
Seventy Five Thousand and No/100ths Dollars ($375,000.00).

 

Tenant and Landlord agree that the Termination Fee is fair and adequate
consideration for allowing Tenant to terminate the Lease for the Third Floor
Premises prior to the Lease term expiration date. Tenant’s failure to timely
make the payment under this Section 4 shall constitute a default under both this
Agreement and the Lease.

 

6. Tenant’s Proportionate Share Reduction. Effective as of the Effective Date,
Tenant’s Proportionate Share for the Premises shall decrease by Five and 76/100
Percent (5.76%) from Thirty-Two and 79/100 Percent (32.79%) to Twenty-Seven and
03/100 Percent (27.03%).

 

7. Release of Liability. Upon final payment by Tenant of the amounts required
pursuant to the Lease and Section 4 above, Tenant and all Tenant’s respective
agents, and Guarantors shall be fully and unconditionally released and
discharged from their respective obligations arising from or connected with the
provisions of the Lease for the Third Floor Premises except for express
indemnities in such agreements that by their terms survive termination. On
Effective Date, Landlord all of Landlord’s respective agents shall be fully and
unconditionally released and discharged from their respective obligations
arising from or connected with the provisions of the Lease for the Third Floor
Premises except for express indemnities in such agreements that by their terms
survive termination. As of Effective Date, Landlord and Tenant hereby forever
release and discharge each other and each of their respective affiliates,
agents, assigns, attorneys, directors, employees, heirs, officers, contractors,
personal representatives, subsidiaries, predecessors, guarantors, and successors
from any and all accounts, actions, attorneys’ fees, causes of action, claims,
costs, damages, debts, demands, expenses, liabilities, liens,



--------------------------------------------------------------------------------

losses, obligations, and rights of whatsoever character, nature and description
(collectively “Claims”), including without limitation, any and all causes of
action or claims of whatsoever character which either of them may have had in
the past, or now have in any way connected with, pertaining or related to,
arising out of, or derived from any and all conditions and problems pertaining
to the Third Floor Premises, except for Claims made in connection with the
performance of the obligations under this Agreement and except for express
indemnities in the Lease that by their own terms survive termination.

 

8. No Assignment. Each Party hereto represents and warrants that no Claim, or
any portion thereof, that it has or might have arising out of the transactions
and occurrences described in this Agreement, or any portion of any recovery or
settlement to which any Party might be entitled has been assigned or transferred
to any other person, firm or corporation in any manner, including by way of
subrogation or operation of law or otherwise except as set forth in this
Agreement.

 

9. Miscellaneous. This Agreement is executed voluntarily and without duress or
undue influence on the part of or on behalf of each Party, or any other person,
firm or entity. Each of the Parties agrees to execute any additional documents,
reasonably necessary to consummate the intent and purposes of this Agreement.
Each Party has read this Agreement and understands it fully, and is fully aware
of the contents of this agreement and of its legal effect. This Agreement may be
signed in counterparts, which when taken all together, shall constitute one
agreement.

 

10. Agreement Effective. All Parties acknowledge that if the facts with respect
to which this Agreement is executed are found hereafter to be different from the
facts now believed by them to be true, they expressly accept and assume the risk
of such possible differences and facts and agree that this Agreement shall be
and shall remain effective notwithstanding such difference in facts.

 

11. Governing Law. This Agreement shall be governed by the laws of the State of
Georgia.

 

12. Binding Effect on Successors. The undersigned further expressly agree that
this Agreement shall be binding upon and shall inure to the benefit of each of
them and their affiliates, agents, assignees, attorneys, divisions, employees,
heirs, personal representatives, relatives, servants, subsidiaries, and
successors as applicable, past, present or future. Except as expressly amended
hereby, the Lease remains in full force and effect and is hereby ratified and
confirmed. This Agreement may be executed in any number of counterparts, each of
which shall be deemed an original instrument and all of which together shall
constitute a single Agreement.

 

13. Prepaid Rent. The Parties agree that there is no prepaid rent being held by
Landlord on behalf of Tenant.

 

14. Attorneys’ Fees. If either Party commences an action against the other party
arising out of or in connection with this Agreement, the prevailing parry shall
be entitled to recover from the losing party reasonable attorneys’ fees and
costs of suit.

 

15. Waivers. Any failure by any of the parties to comply with any of the
obligations, agreements or conditions set forth in this Agreement may be waived
by the other party, but any such waiver must be in writing signed by the waiving
party and will not be deemed a waiver of any subsequent failures or of any other
obligations, agreements or conditions contained herein.

 

16. Captions and Section Headings. Captions and section headings are for
convenience only, are not a part of this Agreement and may not be used in
construing it.



--------------------------------------------------------------------------------

17. Entire Agreement. This Agreement constitutes the entire agreement between
the parties and replaces and/or supercedes any prior or contemporaneous
agreements, representations, warranties, undertakings or other agreements (oral
or written, signed or unsigned) between the parties relating to the subject
matter. This Agreement may not be amended or modified in any respect, except by
a written instrument signed by the parties to this Agreement.

 

IN WITNESS WHEREOF, Landlord and Tenant have executed and delivered this
Agreement as of the day and year first above written.

 

LANDLORD:   TENANT:

PROPERTY GEORGIA OBJLW TWO

CORPORATION, an Oregon corporation

 

PREMIERE COMMUNICATIONS, INC.,

a Florida corporation

By:

 

Clarion Partners, LLC,

a New York limited liability company,

its duly authorized agent

 

 

By:

 

 

/s/ Jeffrey A. Allred

--------------------------------------------------------------------------------

            Name:   Jeffrey A. Allred             Title:   President     By:  

/s/ Denise Stewart

--------------------------------------------------------------------------------

            Name:  

DENISE STEWART

               

Authorized Person

       



--------------------------------------------------------------------------------

STATE OF Illinois

       )               )        ss. COUNTY OF Cook        )     

 

On this 26 day of August, 2004, before me personally came DENISE STEWART, to me
known, who being by me duly sworn, did depose and say that (s)he resides at 648w
Sheridan Chicago, IL that (s)he is the Authorized Person of PROPERTY GEORGIA
OBJLW TWO CORPORATION, an Oregon corporation, the corporation described herein
and which executed the foregoing instrument; that (s)he knows the seal of the
said corporation; that the seal affixed to the said instrument is such corporate
seal; that it was so affixed by order of the Board of Directors of the said
corporation; and that (s)he signed his name thereto by like order.

 

/s/ Rosemary Lewis

--------------------------------------------------------------------------------

Notary Public

“OFFICIAL SEAL”

Rosemary Lewis

Notary Public, State of Illinois

My Commission Expires 4/15/2007

 

STATE OF Georgia        )               )        ss. COUNTY OF Dekalb        )
    

 

On this 16th day of April, 2004, before me personally came Jeffrey A. Allred, to
me known, who being by me duly sworn, did depose and say that (s)he resides at
3399 Peachtree Rd Atl 64, that (s)he is the President of PREMIERE
COMMUNICATIONS, INC., a Florida corporation, the corporation described herein
and which executed the foregoing instrument; that (s)he knows the seal of the
said corporation; that the seal affixed to the said instrument is such corporate
seal; that it was so affixed by order of the Board of Directors of the said
corporation; and that (s)he signed his name thereto by like order.

 

/s/ Nicole M. Kamen

--------------------------------------------------------------------------------

Notary Public NICOLE M. KAMEN Notary Public, Dekalb County, Georgia My
Commission Expires February 25, 2005